DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
 18. The semiconductor device according to claim 17, wherein: the base substrate further comprises a first device region and a second device region adjacent to the first device region; the first device region and the second device region are axisymmetric along a central axis of the second region; the first region is within the first device region; the third region is within the second device region.
20. The semiconductor device according to claim 17, further comprising: a second gate structure formed in the second region of the base substrate, wherein: the first doped layer and the second doped layer are formed at both sides of the second gate structure; and the second conductive structure is electrically connected to the second gate structure.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior art of record
Re claim 1, Chang et al. (2019/0164838) teaches a method for fabricating a semiconductor device (Figs. 1-22C), comprising: 				
Zang et al. (9,911,736) teaches a method for fabricating a semiconductor device (Figs. 2A-19D), comprising: 										providing a base substrate (402) having a first region (450), a second region (intersection of 450 and 410), a third region (410) and a plurality of fins (413, 453), wherein the second region (intersection of 450 and 410) is between the first region (450) and the third region (410) and the second region (intersection of 450 and 410) is adjacent to the first region (450) and the third region (410); 						forming a first doped layer (454) in a fin (453) of the plurality of fins (413, 453) of the first region (450) of the base substrate (402); 							forming a second doped layer (414) in another fin (413) the plurality of fins (413, 453) adjacent to the first doped layer (454) in the third region (410) of the base substrate (402); 										forming a dielectric layer (495) on the base substrate (402) and covering the first doped layer (454) and the second doped layer (414); 							forming a first mask layer (471) on the dielectric layer (495) in the second region (intersection of 450 and 410); 										Zang further teaches forming a second mask layer (461) on a first mask layer (471) and etching the dielectric layer (495) in the second region (intersection of 450 and 410) using the second mask layer (461) as an etching mask to form a trench (465) in the dielectric layer (495) in the second region (intersection of 450 and 410), 	
Re claim 17, Chang et al. (2019/0164838) teaches a semiconductor device (Fig. 22A), comprising: 												a base substrate (110) having a first region (T1), a second region (T2), a third region (region to the right of T2) and a plurality of fins (150),						an isolation layer (160) formed on the semiconductor substrate (110) and covering portions of the sidewall surfaces of the fins (150); 						a first doped layer (220) formed in a first fin (150) of the plurality of fins (150) on the first region (T1) of the base substrate (110); 							a second doped layer (220) formed in a second fin (150) of the plurality of fins (150) on the third region (T2) of the base substrate (110); 						a dielectric layer (230) formed on the insolation layer (160) and covering sidewall surfaces of the first doped layer (220) and the second doped layer (220),				yet remains explicitly silent to first conductive structures formed in the dielectric layer in the first region and the third region, respectively; and a second conductive structure formed in the dielectric layer in the second region, wherein a distance between 
Alptekin et al. (9,431,399) teaches a semiconductor device (Figs. 1-30), comprising: 												a base substrate (102) having a first region (1202), a second region (intersection of 1202 and 1802), a third region (1802) and a plurality of fins (104a, 104b),			an isolation layer (302) formed on the semiconductor substrate (102) and covering portions of the sidewall surfaces of the fins (104a, 104b); 					a first doped layer (1302) formed in a first fin (104a) of the plurality of fins (104a, 104b) on the first region (1202) of the base substrate (102); 						a second doped layer (1902) formed in a second fin (104b) of the plurality of fins (104a,104b) on the third region (1802) of the base substrate (102); 					a dielectric layer (902) formed on the insolation layer (302) and covering sidewall surfaces of the first doped layer (1302) and the second doped layer (1902),			 first conductive structures (2502) formed in the dielectric layer (902) in the first region (1202) and the third region (1802), respectively;						yet remains explicitly silent to and a second conductive structure formed in the dielectric layer in the second region, wherein a distance between the second conductive structure and the first conductive structure in the first region and a distance between the second conductive structure and the first conductive structure in the third region are substantially equal.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the method of claim 1, including each of the limitations and specifically forming a second mask layer on sidewall surfaces of the first mask layer and on the dielectric layer in the second region; etching the dielectric layer in the first region and the third region using the first mask layer and the second mask layer as an etching mask to form first trenches in the first and third regions, respectively exposing the first doped layer in the first region and the second doped layer in the third region; removing the first mask layer; and etching the dielectric layer in the second region using the second mask layer as an etching mask to form a second trench in the dielectric layer in the second region, for the same reasons as mentioned for claim 1 in the prior art of record above.
The prior art of record does not anticipate or make obvious the device of claim 17, including each of the limitations and specifically a second conductive structure formed in the dielectric layer in the second region, wherein a distance between the second conductive structure and the first conductive structure in the first region and a distance between the second conductive structure and the first conductive structure in the third region are substantially equal, for the same reasons as mentioned for claim 17 in the prior art of record above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        11/18/21